In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00111-CR
        ______________________________


             ANDRES LARA, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 217th Judicial District Court
              Angelina County, Texas
               Trial Court No. 27,595




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                       MEMORANDUM OPINION

        Andres Lara, appellant, has filed with this Court a motion to dismiss his appeal.1 The

motion is signed by Lara and by his counsel in compliance with Rule 42.2(a) of the Texas Rules

of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we grant the

motion. See TEX. R. APP. P. 42.2.

        Accordingly, we dismiss the appeal.




                                                    Jack Carter
                                                    Justice

Date Submitted:           July 30, 2012
Date Decided:             July 31, 2012

Do Not Publish




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).

                                                       2